IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                        January 23, 2001 Session

              STATE OF TENNESSEE v. THOMAS J. FAULKNER, JR.

                         Appeal from the Circuit Court for Grainger County
                                 No. 3266   Rex Henry Ogle, Judge



                                       No. E2000-00309-CCA-R3-CD
                                              April 17, 2001

Thomas J. Faulkner, Jr. stands convicted of four counts of attempted first degree murder and one
count of theft over $1,000. He received his sentence at the conclusion of a jury trial in the Grainger
County Circuit Court and is presently serving an effective 73-year sentence for these crimes. In this
direct appeal, he raises numerous issues related to admission of evidence, release of a juror,
sufficiency of the evidence, severance, jury instructions and sentencing. Upon review, we are
unpersuaded of error and therefore affirm the judgment of the trial court.

                   Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which GARY R. WADE, P.J.,
joined. JOSEPH M. TIPTON, J., filed a concurring opinion.

Carl R. Ogle, Jr., Jefferson City, Tennessee, for the Appellant, Thomas J. Faulkner, Jr.

Paul G. Summers, Attorney General & Reporter; Elizabeth B. Marney, Assistant Attorney General;
Al C. Schmutzer, Jr., District Attorney General; Michael A. Gallegos, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                                    OPINION


                Thomas J. Faulkner, Jr. appeals from his convictions of four counts of attempted first
degree murder and one count of theft of property valued over $1,000 but less than $10,000. Faulkner
was tried jointly with Teddy, Terry and Ronnie Ogle in the Grainger County Circuit Court,1 but only
Faulkner’s convictions are before us in this direct appeal. Faulkner raises numerous issues for our
review:



         1
          An additional co-defend ant, Allison Ch ristine Hurt, was not tried with Faulkner and the Ogles. At the time
of Faulkner ’s trial, Ms. Hu rt’s case had n ot yet proce eded to tria l.
       1.      Whether the trial court released a juror in violation of Tennessee Rule of
               Criminal Procedure 24.
       2.      Whether the trial court erred in allowing the state to question a law
               enforcement officer about his investigation such that the jury was alerted to
               the fact that one or more of the defendants had additional charges pending.
       3.      Whether the trial court should have excluded the testimony of state’s witness
               Kenny Lowery because his prior statements were not provided to the defense
               until the morning of trial.
       4.      Whether sufficient evidence supports three of the four attempted first degree
               murder convictions.
       5.      Whether the trial court committed plain error in allowing evidence and
               argument which violated Bruton v. United States, 391 U.S. 123, 88 S. Ct.
1620 (1968).
        6.     Whether the trial court should have severed Faulkner’s case from that of his
               Ogle co-defendants.
        7.     Whether the trial court erred in failing to submit supplemental jury
               instructions to the jury in writing.
        8.     Whether the trial judge erred in informing the jury of the time at which he
               would end deliberations for the evening.
        9.     Whether Faulkner received an excessive sentence.

We have heard the parties’ oral arguments, and we have reviewed the record, the briefs of the parties,
and the applicable law. All of the defendant’s urgings of error are unavailing, however, and we
affirm the judgment of the trial court.

                In the light most favorable to the state, the evidence at trial demonstrated that Allison
Christine “Chris” Hurt wanted her husband’s ex-wife, Judy Hurt, killed so that she could live in the
home occupied by Judy Hurt. Chris Hurt promised Faulkner and the Ogles the pick of the personal
property at the Judy Hurt residence if they would kill Judy Hurt.

               Thereafter, with the assistance of Kenny Lowery, the Ogles and Faulkner located Judy
Hurt’s home. Later the same evening, they returned without Lowery. Around 9:00 p.m., Ted and
Ronnie Ogle went to the door posing as prospective buyers of Judy Hurt’s home. They asked to
view the interior of the home, but Ms. Hurt told them her daughter was in bed sick, it was too late,
and they should contact the real estate agent.

              Judy Hurt was home that evening with her daughter, Angel Olsen, her son-in-law,
Rick Olsen, and her granddaughter, Haley Olsen. Rick Olsen was on the living room sofa when Ms.
Hurt answered the door to Ted and Ronnie Ogle.

               That night, the defendants lay in wait outside the Hurt home until all of the lights
were out. They cut the phone lines to the home. Sometime between approximately midnight and
2:00 a.m., Faulkner, Ted Ogle and Terry Ogle opened fire on the first floor of the home, where all


                                                  -2-
four of the victims were asleep. Two-year-old Haley Olsen suffered two bullet wounds. One of the
bullets lodged in her pelvic area and could not be removed by medical personnel. Judy Hurt
sustained a gunshot wound to the elbow. The hail of gunfire so badly damaged the sheetrock walls
that the dust from loose sheetrock made “smoke” throughout the house. The bullets penetrated a hot
water heater, and hot water sprayed into the home.

               Immediately after this assault, Faulkner, Ted and Terry Ogle fled the scene in Rick
Olsen’s truck. Once the defendants were all gone, the victims went to Jefferson City Hospital, where
Judy Hurt and Haley Olsen were treated for their injuries. Haley Olsen had to be transported to
University of Tennessee Medical Center in Knoxville due to the extent of her injuries.

                Faulkner acknowledged in a statement given to law enforcement, “Our plan was to
kill everyone in the house and steal the stuff in it. I was supposed to shoot in a window with Terry
and the people were going to be shot by Ted as they ran to the front of the house.” He also admitted
shooting into the house and taking the truck.

                The defendant’s version of events at trial was that he was a minimal player in the
crimes. He claimed that he had no recollection whether Chris Hurt asked him to kill Judy Hurt. He
said his only intent in going to Judy Hurt’s home was to steal property. He specifically disavowed
any intent to injure anyone, and he claimed that there were many facts in his pretrial statement that
were untrue. Faulkner testified that he was extremely intoxicated on the night of the crimes and had
no memory of portions of the evening while he was at the Hurt residence.

               On these facts, the jury convicted Faulkner of four counts of attempted first degree
murder and one count of theft of property over $1,000. The trial court sentenced the defendant to
an effective 73-year term. The defendant then filed this appeal.

                                                         I

                 The defendant’s first claim is that the trial court erred in releasing a juror. Early in
the trial, the state alleged that the juror in question had been in contact with Chris Hurt, who was
charged relative to the crimes in this case but was to be tried separately. The state also alleged that
this juror had talked to Chris Hurt’s family members. Further, the state claimed that this juror had
been seen looking at the defendant Faulkner’s father “sort of like everything’s okay or whatever” as
the juror left the jury box the previous day. The trial court conducted an in-chambers hearing to
inquire into the allegations, and that hearing has not been transcribed in the trial transcript.2
However, the court observed on the record that Judy Hurt, her daughter and her friend advised the
court in chambers that they had seen the juror talking to members of Faulkner’s family and a co-
defendant who was not on trial. At that time, the court decided not to excuse the juror because it


        2
          The state made its allegation before the jury was sworn; however, it is not clear whether the in-chambers
inquiries were made before or after the jury was sworn. Clearly, however, the juror was examined in open court and
excused after the jury had been sworn.

                                                       -3-
“was satisfied that she was a fair and impartial juror and could therefore go on.” The juror later
requested a further conference with the trial judge, and the court conducted a second off-the-record,
in-chambers hearing. The court’s comments about that hearing indicate that the juror felt like she
had been singled out. The court then considered the issue in open court, at which time the juror said
she did not want “everything to be a mess because of [her].” She said she could listen to the case
with an open mind and thought she could be fair. However, she said, “I just don’t want to mess up
no [sic] process and make anybody feel like they wasn’t [sic] fairly tried.” Over the objection of all
four defendants on trial, the court dismissed the juror based upon the juror’s feeling that she felt
uncomfortable and singled out. The court specifically noted, however, that it had no question about
the juror’s honestly and integrity.

                Tennessee Rule of Criminal Procedure 24(e)(1) allows the trial court to replace a
sitting juror who "become[s] or [is] found to be unable or disqualified to perform [his or her] duties"
with an alternate juror. Whether to excuse a juror and elevate an alternate juror to the status of
regular juror is a matter for the trial court's discretion. State v. Millbrooks, 819 S.W.2d 441, 445
(Tenn. Crim. App. 1991). On appeal, the defendant bears the burden of demonstrating prejudice
from the substitution. State v. Max, 714 S.W.2d 289, 294 (Tenn. Crim. App. 1986). While the
defendant has a right to a fair trial at the hands of an impartial jury, he has no right to have his case
decided by any particular jurors. See State v. Smith, 857 S.W.2d 1, 20 (Tenn. 1993).

                  Because it is determinative, we move directly to the prejudice prong of the inquiry.
 In that regard, the defendant has failed to articulate any prejudice which befell him as a consequence
of the court’s excusing the juror in question. He claims simply that his “vigorous efforts at trial to
have the court maintain [the juror in question] as a member of the panel serve as a sufficient showing
of prejudice.” We fail to see how this is a demonstration of prejudice. See State v. Stacy Dewayne
Ramsey, No. 01C01-9412-CC-00408, slip op. at 30 (Tenn. Crim. App., Nashville, May 19, 1998)
(defendant who did not allege that juror who replaced excused juror was less than impartial failed
to establish prejudice), perm. app. denied (Tenn. 1999); State v. Claudette Pittman Bordis, No.
01C01-9211-CR-00358, slip op. at 34 (Tenn. Crim. App., Nashville, Dec. 1, 1994), perm. app.
denied (Tenn. 1995); Millbrooks, 819 S.W.2d at 444-445 (defendant who objected to trial court’s
discharge of juror failed to allege and prove resultant prejudice).

                Because a defendant must establish both an abuse of discretion in excusing a juror
and resultant prejudice, a defendant who fails to establish prejudice fails to sustain his claim. Such
is the case here.

                                                   II

               The defendant’s next issue is whether the trial court erred in allowing the state to
question a law enforcement officer about his investigation such that the jury was alerted to the fact
that one or more of the defendants had additional charges pending. This issue relates to the
testimony of Jefferson County, Tennessee Sheriff’s Deputy G.W. “Bud” McCoig and TBI Firearms
Examiner Steve Scott. Detective McCoig testified that he assisted Grainger County authorities in


                                                  -4-
investigating the shooting at Judy Hurt’s home. This investigation led him to locate the Ogle co-
defendants in Birmingham, Alabama. Upon his discovery and apprehension of the Ogles in
Alabama, certain firearms were recovered. This testimony set the stage for Agent Scott’s testimony
that various forms of ammunition recovered from Judy Hurt’s property and her wound had been fired
from and/or chambered in three firearms recovered with the Ogles in Alabama. The defendant also
makes a vague argument about implication in this evidence relative to “the murder charges against
the co-defendants in this matter in Jefferson County.” Although this argument is not precisely
articulated, we presume that the defendant is concerned that the jury might infer from the
involvement of a Jefferson County officer in this Grainger County case that one or more of the
defendants was involved in other crimes in Jefferson County. 3

                 The defendant argues that this evidence was inadmissible under Tennessee Rule of
Evidence 404(b). Rule 404(b) provides that evidence of a defendant's prior crimes, wrongs or acts
is not admissible to prove that he committed the crime in question. Tenn. R. Evid. 404(b). The
rationale underlying the general rule is that admission of such evidence carries with it the inherent
risk of the jury convicting the defendant of a crime based upon his bad character or propensity to
commit a crime, rather than the conviction resting upon the strength of the evidence. State v.
Rickman, 876 S.W.2d 824, 828 (Tenn. 1994). The risk is greater when the defendant's prior bad acts
are similar to the crime for which the defendant is on trial. Id.; see also State v. McCary, 922
S.W.2d 511, 514 (Tenn. 1996). Nevertheless, evidence of a defendant's prior crimes, wrongs or acts
may be admissible where it is probative of material issues other than conduct conforming with a
character trait. Tenn. R. Evid. 404(b). Such material issues include "identity (including motive and
common scheme or plan), intent, or rebuttal of accident or mistake." Tenn R. Evid. 404, Advisory
Comm'n Comments.

                Upon consideration of the evidence offered via the testimony of Detective McCoig
and Agent Scott, we fail to appreciate that there was any actual or implied evidence of other crimes
of the defendant Faulkner or his Ogle co-defendants. The evidence of weapons possession was not,
in the manner presented, evidence of criminal conduct. There was no evidence that these weapons
were unlawfully possessed by the Ogles. Further, the testimony of Detective McCoig was presented
in terms of his “assisting with the Grainger County Sheriff’s Department in the investigation
surrounding the shooting of the Judy Hurt home there in Grainger County.” The jury was unaware
through the testimony of these witnesses of any independent Jefferson County investigation relative
to other crimes, and we are unconvinced that they were invited by the testimony to speculate in that
regard. Without evidence of other crimes, the defendant’s Rule 404(b) challenge must fail.4


         3
          To the extent that we may have misapprehended the defendant’s brief and imprecise argument on this point,
our considera tion of it is waived . See Tenn. R. Ct. Crim. App. 10(b) (issues which are not supported by argument w ill
be treated as waived).

         4
            Our conclusion that Rule 404(b) does not apply pretermits co nsideration o f the defenda nt’s compa nion claim
that the court erre d in failing to hold a hearing on the admissibility of the evidence. Where Rule 404(b) is inapposite,
so is its requirement of a hearing. However, we note that the trial co urt is required to hold a hea ring on the ad missibility
                                                                                                                (continued ...)

                                                             -5-
                Because Rule 404(b) is inapplicable here, we have also considered the possibility of
the evidence being barred by Rule 403, which provides for exclusion of relevant evidence where its
prejudicial value substantially outweighs its probativeness. See Tenn. R. Evid. 403. Upon striking
that balance, however, we see no prejudicial value in contrast to the great probative value of the
challenged evidence.

                   The trial court did not err in admitting this evidence.

                                                             III

                Faulkner argues next that the trial court should have excluded the testimony of state’s
witness Kenny Lowery because certain materials relative to this witness were not provided until the
morning of trial. He makes numerous claims of prejudice which essentially amount to allegations
of inability to properly review the information and prepare for trial. In a summary response that
contains no citation to authority, the state acknowledges its tardiness in providing the defendant with
Lowery’s prior statement but concludes that the defendant has not shown prejudice.

                 We begin by identifying the documents in question. The defendant claims they
consist of “various material . . . including a statement of . . . Kenny Lowery.” The record contains
an exhibit identified as “Jencks” material. Four documents within this exhibit pertain to witness
Lowery. They are a written agreement for testimony, a written statement attached as an exhibit to
the agreement, an admonition and waiver of rights form attached as an exhibit to the agreement, and
a statement signed by three law enforcement officers detailing an interview of Lowery conducted in
the district attorney’s office. The written agreement is signed by Lowery, his attorney and an
assistant district attorney, and pursuant to its terms, Lowery agrees to testify truthfully in all trials
involving the Ogles, Faulkner and Chris Hurt. Lowery acknowledges the veracity of the factual
statement that is attached. As its part of the bargain, the state agrees to certain bond arrangements,
which according to other evidence enabled Lowery to be released from jail. Faulkner’s complaint
in his motion for new trial and his argument in his appellate brief focus on his inability to investigate
the circumstances surrounding the interview of Lowery that took place in the district attorney’s
office, at which time this agreement was made. Faulkner posits that during cross-examination of
witness Lowery, “it became apparent that the Attorney General and law enforcement officers might
have influenced the witness’s statement.”

               The defendant claims that this issue is controlled by Tennessee Rule of Criminal
Procedure 26.2, the basis of which is Jencks v. United States, 353 U.S. 657, 77 S. Ct. 1007 (1957).
He also claims that his Sixth Amendment rights to compulsory process and confrontation “are
implicated in the violation of the procedural guarantees of Rule 26.2.” However, he articulates no


         4
          (...continued)
of Rule 404 (b) eviden ce only upon requ est. Tenn. R. Evid. 4 04(b)(1). Th e defendant in this case failed to request a Rule
404(b) hearing, so ev en if the rule did apply, the de fendant wo uld not be e ntitled to relief simply bec ause the cou rt did
not conduct a hearing.

                                                             -6-
free-standing constitutional claim aside from the Sixth Amendment underpinnings of Rule 26.2.

                Rule 26.2 requires production of a prior statement of a witness other than the
defendant after the witness has testified on direct examination. Tenn. R. Crim. P. 26.2(a) (emphasis
added); see Tenn. Code Ann. § 40-17-120 (1997). The statement in this case was produced prior to
Lowery even taking the stand. Thus, neither Rule 26.2 nor any underlying constitutional concerns
are implicated.

                 Although not urged to do so by the defendant, due to the constitutional claim asserted
we have considered this issue within the framework of pretrial discovery of exculpatory evidence.
In Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), the United States Supreme Court held that
due process requires the prosecution to furnish exculpatory evidence to the accused upon request.
Any "suppression by the prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment, irrespective of the good faith
or bad faith of the prosecution." Id. at 87, 83 S. Ct. at 1196-97; see Tenn. R. Crim. P. 16 (discovery).
The duty to disclose extends to all "favorable information" regardless of whether the evidence is
admissible at trial. State v. Marshall, 845 S.W.2d 228, 232-33 (Tenn. Crim. App. 1992); Branch
v. State, 4 Tenn. Crim. App. 164, 168, 469 S.W.2d 533, 536 (1969). In United States v. Bagley, 473
U.S. 667, 676, 105 S. Ct. 3375, 3380, 87 L. Ed. 2d 481 (1985), the Supreme Court held that both
exculpatory and impeachment evidence fall under the Brady rule. Cf. Giglio v. United States, 405
U.S. 150, 92 S. Ct. 763 (1972) (nondisclosure of state's deal with witness violated defendant's due
process rights). Although Brady does not normally apply to evidence that was the subject of a
merely tardy disclosure, as opposed to a failure to disclose altogether, a Brady analysis is apt where
the defendant claims the delay itself has caused prejudice. State v. Joan Elizabeth Hall, No.
01C01-9710-CC-00503, slip op. at 19 (Tenn. Crim. App., Nashville, Jan. 28, 1999), perm. app.
denied (Tenn. 1999).

                Before an accused is entitled to relief under Brady, he must establish several
prerequisites: (a) the prosecution must have suppressed the evidence; (b) the evidence suppressed
must have been favorable to the accused; and (c) the evidence must have been material. See Bagley,
473 U.S. at 674-75, 105 S. Ct. at 3379-80; Brady, 373 U.S. at 87, 83 S. Ct. at 1196-97; Workman
v. State, 868 S.W.2d 705, 709 (Tenn. Crim. App. 1993); Marshall, 845 S.W.2d at 232; Strouth v.
State, 755 S.W.2d 819, 828 (Tenn. Crim. App. 1986). In State v. Spurlock, this court recognized a
fourth prerequisite to relief, that "the accused must make a proper request for the production of the
evidence, unless the evidence, when viewed by the prosecution, is obviously exculpatory in nature
and will be helpful to the accused." State v. Spurlock, 874 S.W.2d 602, 609 (Tenn. Crim. App.
1993) (citations omitted). The defendant bears the burden of proving a Brady violation by a
preponderance of the evidence. State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995).

                Without question, the evidence was suppressed by the prosecution in the sense that
it was not disclosed until the day of Lowery’s testimony. The more difficult issues are whether the
evidence is both favorable and material to the defendant. The defendant has failed to demonstrate
either by a preponderance of the evidence. We accept the premise that the existence of a witness’s


                                                  -7-
agreement with the state appears, at first blush, to be favorable and material evidence for the defense.
First, we note that a “deal” between the state and an individual whose resulting testimony would be
damaging to the defendant is not in and of itself material or exculpatory unless the dealmaker
testifies. Next, the defendant has not claimed that Lowery’s agreement with the state was an issue
of bias that was not disclosed to the jury. Indeed, the defendant thoroughly explored the issue of the
bond agreement during his cross-examination of Lowery. Rather, the defendant maintained that
Lowery may have been coerced into making the agreement and the statement that is incorporated
therein. However, the record fails to demonstrate that the defendant ever developed his theory
beyond mere suspicion. Defense counsel thoroughly cross-examined Lowery at trial about whether
he felt pressured at the meeting in the district attorney’s office and about the terms of the agreement.
Even if we assume that the defendant was hampered in his ability to develop evidence of coercion
via other potential witnesses at trial, we are constrained to note that he had the opportunity to
investigate and develop evidence of a coercion theory prior to the motion for new trial. However,
the record reflects that at the motion for new trial he rested upon bare allegations without presenting
any evidence to support them. As such, he failed to demonstrate to the trial court that the late-
disclosed materials were favorable and material beyond the extent to which he was able to
demonstrate through cross-examination at trial.5 With only his unsubstantiated allegations in the
appellate record, he likewise fails to carry his burden on appeal.6

               In so holding, we have not overlooked the possibility that Tennessee Rule of Criminal
Procedure 16 provides that a party’s failure to comply with discovery may be cause for a continuance
or exclusion of the evidence. See Tenn. R. Crim. P. 16(d)(2). The defendant, however, made no
claim under Rule 16 in the trial court, and he does not advance that basis on appeal. Any
consideration of the issue under the auspices of Rule 16 is therefore waived. See State v. Reginald
C. Johnson, No. 03C01-9801-CC-00006, slip op. at 9 (Tenn. Crim. App., Knoxville, Mar. 17, 1999)
(Rule 16 issue waived on appeal where defendant failed to object on that basis in trial court), perm.
app. denied (Tenn. 1999). Even if the issue were properly before us, we would be hard-pressed to
find an abuse of the trial court’s discretion in allowing Lowery to testify.

                Even though the trial court indicated its belief that the state should have disclosed the
Lowery documents at an earlier time, we are not as certain that the state was obliged to disclose the
material as a function of the discovery rule. See Tenn. R. Crim. P. 16(a). The state is required, upon
request, to furnish the defendant with a copy of the defendant’s own statement and a copy of any
statement made by a codefendant who is on trial jointly with the defendant. Tenn. R. Crim. P.
16(a)(1)(A). Not only is the state not required to furnish the defendant with statements made by
other persons, the rule specifically “does not authorize the discovery ... of statements made by state
witnesses or prospective state witnesses.” Tenn. R. Crim. P. 16(a)(2); see Tenn. R. Crim. P. 26.2(a)

         5
          To the extent that the defendant was able to utilize the evidence at trial, he was not p rejudiced by the untimely
disclosure. Therefo re, we conc ern ourselve s only with any materia lity and favorab ility that could not be shown at trial
due to the belated disclosure.

         6
           Like the trial court, we are troubled b y the state’s suppr ession of the ev idence in question. On different facts,
our result migh t likely favor the de fendant.

                                                             -8-
(providing for the disclosure, upon request, of a testifying witness’s statement that is in the
sponsoring party’s possession and that “relates to the subject matter concerning which the witness
has testified”). Lowery was not a codefendant for the purposes of Rule 16. Thus, to the extent that
the Lowery material consists of Lowery’s pretrial statement, it is not discoverable via Rule 16.

                 Of course, the material in its entirety was an agreement between Lowery and the state.
As such, it is plausible to view the material as a “document,” which upon the defendant’s request
is discoverable if it is “material to the preparation of the . . . defense.” Tenn. R. Crim. P. 16(a)(1)(C).
 As shown above, however, Lowery’s “deal” with the state would neither be material nor exculpatory
until Lowery became a witness at trial. In the present case, the dealmaker Lowery did testify, but
the material was disclosed to the defense in advance of Lowery’s testimony. If the “deal” documents
were discoverable via Rule 16(a)(1)(A), the state had a continuing duty to disclose the deal when it
became material. Tenn. R. Crim. P. 16(c); however, we cannot discern from the record before us that
the state failed to fulfill its Rule 16 duties. Certainly, the record belies any claim of plain error. See
Tenn. R. Crim. P. 52(a).

                                                   IV

                 In his next issue, Faulkner claims that three of the four attempted first degree murder
convictions are not supported by sufficient evidence. He argues that the record is devoid of evidence
that he knew anyone other than Judy Hurt was in the house, and therefore, he could not possess the
intent to kill anyone other than her.

               When a defendant challenges the sufficiency of the evidence, an appellate court's
standard of review is whether, after considering the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 324, 99 S. Ct. 2781, 2791-92 (1979); Tenn.
R. App. P. 13(e); State v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985). This rule applies to findings
of guilt based upon direct evidence, circumstantial evidence, or a combination of direct and
circumstantial evidence. State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990), overruled
on other grounds by State v. Hooper, 29 S.W.3d 1 (Tenn. 2000). On appeal, the defendant no
longer enjoys the presumption of innocence and therefore has the burden of demonstrating that the
evidence is insufficient to support the conviction. State v. Tuggle, 639 S.W.2d 913, 914
(Tenn.1982).

                 In determining the sufficiency of the evidence, this court should not reweigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Questions concerning the credibility of the witnesses, the weight and value of the evidence, as well
as all factual issues raised by the evidence are resolved by the trier of fact. State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). Nor may this court substitute its inferences for those drawn by the
trier of fact from the evidence. Liakas v. State, 199 Tenn. 298, 305, 286 S.W.2d 856, 859 (1956);
Farmer v. State, 574 S.W.2d 49, 51 (Tenn. Crim. App. 1978). On the contrary, this court must
afford the State of Tennessee the strongest legitimate view of the evidence contained in the record


                                                   -9-
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Cabbage, 571 S.W.2d at 835.

                  First degree murder as prosecuted in this case is “[a] premeditated and intentional
killing of another.” Tenn. Code Ann. § 39-13-202(a)(1) (Supp. 2000). Attempt, as relevant to first
degree murder, occurs when a person, “acting with the kind of culpability otherwise required for the
offense . . . [a]cts with the intent to cause a result that is an element of the offense, and believes the
conduct will cause the result without further conduct on the person’s part . . . .” Tenn. Code Ann.
§ 39-13-101(a)(2) (1997).

                We begin our analysis by rejecting the defendant’s premise that the state must present
evidence that the defendant had knowledge of each victim’s presence and had a specific intent to kill
each victim in order to sustain a conviction of attempted first degree murder as to each victim. Our
supreme court has recently observed that the relevant statutes defining first degree murder and the
“intentional” element of that crime do not require that a defendant's conscious objective be to kill
a specific victim. Millen v. State, 988 S.W.2d 164, 168 (Tenn. 1999). Rather, what is required is
that the defendant have the conscious objective to kill “a person.” Id.

                According to the defendant’s pretrial statement, “Our plan was to kill everyone in the
house and steal the stuff in it.” Two of the Ogles went to Ms. Hurt’s door and learned that there
were at least two other individuals in the home. The defendant saw two vehicles on the property.
One or more of the defendants cut the phone lines to the house. After several hours of watching the
home and lying in wait, the defendant, Ted Ogle and Terry Ogle opened fire on the home. Viewed
in the light most favorable to the state, this evidence demonstrates that the defendant had the
premeditated intent to kill everyone in the Hurt home. It matters not that he was unaware of the
identity of each individual or even the exact number of individuals present. In this case, Faulkner
and his co-defendants had the conscious objective to kill as many people as necessary to accomplish
the goal of seeing everyone in the house dead and stealing the items of value inside the home.

                The record supplies additional support for the convictions relative to Rick and Angel
Olsen, as well, based upon Faulkner’s criminal responsibility7 and two of his co-defendants actual
knowledge of their presence. Ted and Ronnie Ogle went to Ms. Hurt’s door, where they saw Ms.
Hurt and Rick Olsen. Ms. Hurt told the Ogles that her daughter was sick in bed. Combined with
the facts recited above relative to lying in wait, the cut phone line, and the armed assault on the




         7
           A defendant is criminally responsible for the conduct of another when he, “[a]cting with intent to promote or
assist the commission of the offense, or to b enefit in the proceeds or results of the offense, . . . solicits, directs, aids, or
attempts to aid another person to commit the offense.” Tenn. Code Ann. § 39-11-40 2(2) (1997).



                                                             -10-
house, this evidence demonstrates that, as an alternative theory of guilt, the defendant was criminally
responsible for Ted Ogle’s attempted first degree murder of Rick and Angel Olsen.8

                                                           V

               The next issue raised by the defendant actually involves several claims under the
tenets of Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620 (1968). In Bruton, the Supreme
Court held that admission of a statement of a non-testifying co-defendant which incriminates the
complaining defendant violates the complaining defendant's constitutional right of confrontation.
Bruton, 391 U.S. at 126, 88 S. Ct. at 1622 (1968); see U.S. Const. amend. VI.; Tenn. Const. art. 1,
§ 9; Smart v. State, 544 S.W.2d 109, 112 (Tenn. 1976).

               The defendant’s Bruton claims are as follows. First, he claims that the trial court
committed plain error in allowing the prosecutor to “read extensively” from the statement of an
unidentified “codefendant not on trial.” He also alleges a Bruton violation resulted when
Investigator Hutchison read portions of an unidentified co-defendant’s statement. Faulkner also
alleges Bruton error resulted from a state’s rebuttal witness reading “significant portions” of the
defendant’s statement for no purpose other than to refresh the jury’s memory just prior to
deliberations. Finally, Faulkner claims Bruton was violated when the attorney general referred to
and read portions of the statement of an unidentified “co-defendant” in his rebuttal argument. In
response to the state’s argument that these matters were not the subject of objection at trial and are
therefore waived, the defendant asks us to notice them as plain error.9 See Tenn. R. Crim. P. 52(b);
State v. Cameron, 909 S.W.2d 836, 853 (Tenn. Crim. App. 1995).

                We first consider the defendant’s claim of Bruton error when the prosecutor “read
extensively” from a statement of a “codefendant not on trial.” The defendant’s argument is deficient
in precisely identifying the issue he wishes to place before the court. In his brief, Faulkner does not
identify the co-defendant not on trial to which he is referring. In the motion for new trial he raised
an issue of this nature and referred to Chris Hurt. However, he might also be referring to Kenny
Lowery. None of the citations to the record in the defendant’s brief and reply brief identify the
allegedly objectionable material. Because Faulkner says the witness was not available for cross-
examination and because Kenny Lowery testified at trial, we will presume that this issue pertains
to Chris Hurt. To the extent that the issue may be raised in relation to Kenny Lowery, our
consideration of it is waived. See Tenn. R. Ct. Crim. App. 10(b).



         8
           Additiona lly, there is evidence demonstrating the defendant’s direct knowledge of Rick Olsen’s presence. In
a statement given to law enforcement officers, the defendant admitted that he knew that Ms. Hurt and “some old guy”
were in the house. Given this evidence, it is questionable whether it is even necessary to resort to a criminal
responsib ility theory to inculp ate the defend ant for the crim e against Rick Olsen.

         9
          Some of these issues we re at least argua bly raised in the m otion for new tria l, although they were raised as
general “error” without articulating a Bruton claim. Faulkner also claimed in the motion for new trial that error occurred
when the pr osecutor re ad from his sta tement durin g closing argu ment. He h as not adva nced this issue o n appea l.

                                                          -11-
                With respect to Chris Hurt, we are at a loss to understand what actions of the
prosecutor aggrieved the defendant. As noted above, the defendant’s brief and reply brief are devoid
of any citation to any portion of the record in which the alleged error occurred. For this reason
alone, the issue is waived. See Tenn. R. Ct. Crim. App. 10(b). Moreover, upon our review of the
record, we did not discover any situation in which “the trial court allowed the state’s attorney general
to read extensively from a statement from a codefendant not on trial with [Faulkner], during his case
in chief[,] cross examination, and rebuttal” as alleged by the defendant.

                The defendant’s second Bruton issue relates to Investigator Hutchison’s testimony.
The defendant claims that it was error for the court to allow Hutchison “to read directly from one
of the co-defendant’s statements.” The defendant does not identify which co-defendant’s statement
he finds objectionable, even though Hutchison quoted both Ted Ogle’s and Terry Ogle’s statements
in the portions of the record cited in the defendant’s brief. By his ambiguous presentation of the
issue, the defendant has come perilously close to waiving our consideration of the issue. We will
endeavor, however, to address the issue relative to both Ted and Terry Ogle’s statements admitted
via Investigator Hutchison.

               Ted Ogle’s statement, as quoted by Hutchison, was inculpatory only of Ted Ogle.
No mention was made of Faulkner. Likewise, the statement that Hutchison attributed to Terry Ogle
inculpated Terry Ogle but was silent as to Faulkner.10 The trial court instructed the jury to consider
an individual statement only against the defendant who gave it.

               The admission of a co-defendant’s statement which is not inculpatory of the
complaining defendant does not raise Bruton concerns. State v. Person, 781 S.W.2d 868, 872 (Tenn.
Crim. App. 1989); see State v. Aaron A. Winters, No. 02C01-9802-CR-00053, slip op. at 23 (Tenn.
Crim. App., Jackson, Aug. 19, 1999), perm. app. denied (Tenn. 2000). As such, the defendant’s
claim must fail.

                Faulkner’s next claim of Bruton error is that the state’s rebuttal witness read
“significant portions” of the defendant’s statement for no purpose other than to refresh the jury’s
memory just prior to deliberations. The defendant claims, “Because nothing new was added with
this testimony, and the witness was only reading the appellant’s statement, the defendant was unable
to properly cross-examine the witness. Therefore, the appellant’s right to confrontation was violated
and the trial court committed reversible error.” We fail to understand the significance, in Bruton
terms, of the witness having read portions of Faulkner’s statement during his testimony. Bruton
addresses confrontation concerns of a non-testifying co-defendant. In the situation here, the



         10
           W e acknowledge that the prose cutor asked Hutchison what Ogle said that Chris H urt would give “them” to
kill Judy Hurt. Hutchison responded that Ogle said, “Chris said she would give me fifty dollars plus anything I wanted
from the ho use to kill her.” (Emphasis added.) Also, on cross-examination, counsel for Terry Ogle inquired whether
Ted and Terry Ogle’s statements both said “[W]e took the truck. . . . So it wasn’t just Terry saying I took the truck, they
both said we took the truck?” (Emphasis added.) We do not view the se questions and responses as inculpating the
defendant Faulkner.

                                                          -12-
statement read was that of the defendant himself, who could and did take the stand. A Bruton
inquiry is inapposite, and we see no merit in this claim of error.

                 Finally, Faulkner claims Bruton was violated when the attorney general referred to
and read portions of the statement of an unidentified co-defendant in his rebuttal argument. As with
the first and second Bruton issues, Faulkner’s brief is deficient in identifying which individual’s
statement is the focus of his complaint. In the portion of the record cited in the defendant’s brief
relative to this issue, the prosecutor refers to the statements of co-defendants Ted and Terry Ogle.

                In any event, we fail to see how the prosecutor’s argument about Ted and Terry
Ogle’s statements amounts to a Bruton error. The defendant claims, “Because the appellant could
not confront this statement or cross-examine the witness who gave the statement, the appellant’s
right to confrontation was violated and the trial court committed reversible error.” We have already
said that the admission of portions of Ted and Terry Ogle’s statements did not violate Bruton
because they were not inculpatory of the defendant. If the evidence itself did not violate Bruton, the
prosecutor’s closing argument based upon it could not, either.

               In sum, we see no Bruton error in any of the complained-of matters.

                                                 VI

                The defendant also argues that the trial court should have severed his case from that
of his Ogle co-defendants. He claims that based upon Bruton concerns, he should have received a
separate trial. However, we have just outlined in section V above that there was no Bruton error.
Thus, any severance claim based upon Bruton concerns must fail.

                                                VII

                Next, Faulkner urges that the trial court erred in failing to submit supplemental jury
instructions to the jury in writing. During deliberations, the jury submitted the following written
question to the court, “If you do not know how many people are in the house, does premeditation
apply to the ones you do not know about.” One of the jurors then orally clarified the question, “Do
they have to know how many people are there in order to have . . . premeditation towards all the
people in the house?” The court gave the following oral instruction

       No, sir. No. If you know, if the proof is if there is a person there that you intend to
       commit an act upon and you engage in certain conduct that affects other people, then
       you, if you have the premeditation as to one person under certain facts and
       circumstances, and you engage in a course of conduct with that same premeditation,
       then that would apply to the others as well.




                                                -13-
The court did not reduce this supplemental instruction to writing to be submitted to the jury.
Counsel for the defendant Faulkner objected to the content of the instruction, although he did not
object on the basis that a written instruction should have been submitted.11

                 As the defendant correctly asserts, the trial court must reduce every word of the
charge relative to felony offenses to writing, read the written charge to the jury, and give the written
form to the jury to be in its possession during deliberations. Tenn. R. Crim. P. 30(c). The question
in this case is whether the court’s supplemental instruction fell within the ambit of Rule 30(c).

               This court has said that a supplemental instruction which is merely for clarification
purposes is not governed by the writing requirement of Rule 30(c). See State v. Tywan Faulk, No.
M1999-01124-CCA-R3-CD, slip op. at 7 (Tenn. Crim. App., Nashville, Aug. 31, 2000), perm. app.
dismissed (Tenn. 2000). However, we have also said otherwise. See State v. Crocker, 697 S.W.2d
362, 365 (Tenn. Crim. App. 1985).

                In the context of this case, it is unnecessary for us to decide which is the correct
position. Even if the failure to submit a supplemental instruction in writing is error, it is cause for
reversal only if it more probably than not affected the judgment. Tenn. R. App. P. 36(b); State v.
Gorman, 628 S.W.2d 739, 740 (Tenn. 1982); see State v. Jason Thomas Beeler, No.
W1999-01417-CCA-R3-CD, slip op. at 36 (Tenn. Crim. App., Jackson, Nov. 2, 2000). In the
context of evaluating whether an erroneous charge has been harmful, our supreme court has
prescribed review of the entire charge to determine whether the error was prejudicial. Gorman v.
Earhart, 876 S.W.2d 832, 836 (Tenn. 1994).

               The defendant in the case at bar has failed to articulate beyond bare conjecture that
any prejudice befell him as a result of the trial court’s action. Upon review of the entire charge, we
are unconvinced that the court’s failure to submit the supplemental instruction in written form more
probably than not affected the judgment to the defendant’s detriment.

                                                            VIII

                 In his penultimate issue, the defendant claims that the trial judge erred in informing
the jury of the time at which he would end deliberations for the evening. The defendant argues that
this “rushed the verdict since the jurors apparently did not want to spend another night in
sequestration.”

                The jury retired for deliberations at 3:17 p.m. on the third day of trial. At 7:05 p.m.,
the jury returned to the courtroom, and the court inquired as follows

               Ladies and gentlemen, it is 7:05. You all have been out – what time did they
        go out? Roughly 3:15 so you all have been working long and hard and certainly the


       11
            The de fendant did raise this issue in his mo tion for new trial.

                                                            -14-
         Court isn’t trying to rush you because these are serious matters and I want you all to
         take all the time that is necessary for you. However, I feel like I am also under some
         constraints in the sense that I’m not going to let you all work late into the night. So
         you can sort of plan and have some idea. Probably about 9:00 I will probably send
         you all back to the motel and on to dinner.

                 So how do you all feel about dinner right now? Do you all want to go to
         dinner . . . or stay and work?

A juror responded that the jury’s preference would be to stay and continue deliberations. The court
then advised the jury to notify him if they wanted something to eat and offered the possibility of
bringing pizzas to them. The jury retired at 7:17 p.m., and it returned with its verdict at 8:12 p.m.

                The defendant has articulated no factual basis for his assertion that the jury was
“obviously in a rush to reach a verdict,” and the record reveals none. The court said nothing which
required the jury to render its verdict by 9:00 p.m., and we see nothing of record which was anything
more than inquiry into and discussion of matters of scheduling. Also, the jury returned with its
verdict at 8:12 p.m.; any claim that the jury was rushed into rendering a verdict is belied by the fact
that it accomplished its task well before the appointed “quitting time” of 9:00 p.m.

                  The defendant has failed to carry his appellate burden with respect to this issue.

                                                         IX

                Finally, Faulkner claims he received an excessive sentence. The trial court imposed
Range I, 23-year sentences for each of the attempted first degree murder convictions and a Range
I, four-year sentence for the theft conviction. The court ordered that three of the four attempted first
degree murder sentences be served consecutively and that the theft conviction be served
consecutively, for an effective 73-year sentence.12

                When there is a challenge to the length, range or manner of service of a sentence, it
is the duty of this Court to conduct a de novo review of the record with a presumption that the
determinations made by the trial court are correct. Tenn. Code Ann. § 40-35-401(d) (1997). This
presumption is “conditioned upon the affirmative showing in the record that the trial court
considered the sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823
S.W.2d 166, 169 (Tenn. 1991). “The burden of showing that the sentence is improper is upon the
appellant.” Id. In the event the record fails to demonstrate the required consideration by the trial
court, review of the sentence is purely de novo. Id. If appellate review reflects the trial court
properly considered all relevant factors and its findings of fact are adequately supported by the



         12
           The defendant argues in his brief and reply brief that the trial court’s sentence of “seventy-two years” was
excessive. The reco rd reflects, however, that the effective sentence was 73 years.

                                                        -15-
record, this court must affirm the sentence, “even if we would have preferred a different result.”
State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).

              In this sentencing challenge, the defendant argues only the trial court failed to
consider several mitigating factors. Mitigating factors are relevant to the length of individual
sentences. See Tenn. Code Ann. § 40-35-210(d), (e) (Supp. 2000).

               The mitigating factors in question are

       (3)     Substantial grounds exist tending to excuse or justify the defendant’s criminal
               conduct, though failing to establish a defense;
       (4)     The defendant played a minor role in the commission of the offense;
       ...
       (6)     The defendant, because of youth or old age, lacked substantial judgment in
               committing the offense;
       ...
       (8)     The defendant was suffering from a mental or physical condition that
               significantly reduced the defendant’s culpability for the offense; however, the
               voluntary use of intoxicants does not fall within the purview of this factor;
       ...
       (11)    The defendant, although guilty of the crime, committed the offense under
               such unusual circumstances that it is unlikely that a sustained intent to violate
               the law motivated the criminal conduct;
       (12)    The defendant acted under duress or under the domination of another person,
               even though the duress or the domination of another person is not sufficient
               to constitute a defense to the crime[.]

Tenn. Code Ann. § 40-35-113(3), (4), (6), (8), (11), (12) (1997).

                The sentencing court made findings that certain enhancement factors existed and that
the defendant’s age was “some consideration” in mitigation. The court did not specifically address
why it rejected the mitigating factors listed above. However, it made extensive factual findings
which signify its rejection of factors (3), (4), (6), (11) and (12). For example, the court was
extremely compelled by the “brutality” and “free wheeling, unmitigating acts of violence, random
acts of violence” inherent in the defendant’s crimes. The court also found that the defendant was
a leader in the offense and that he had no hesitation in committing violent acts. The court
commented that the only reason that the defendant had not compiled an extensive criminal record
was due to his young age and said, “That someone would just be so willing at the drop of a hat to
blow your brains out over nothing is scary.” Clearly, the court’s findings support its rejection of
all mitigating factors other than factor (8).

                In support of factor (8), mental or physical condition that significantly reduced
culpability for the offense, it appears that the defendant intended to offer a psychiatric report of


                                                 -16-
Russell D. McKnight, M.D.13 The only report of Dr. McKnight in the appellate record, however,
pertains to an individual named Randy Bowlin, who appears to be another client of the defendant
Faulkner’s attorney.14 Nothing in Dr. McKnight’s report relative to Randy Bowlin has any bearing
on the defendant Faulkner’s mental or physical condition.15 As such, the trial court committed no
error in declining to apply mitigating factor (8).

               Thus, we conclude that the court did not err in declining to apply additional
mitigating factors to the defendant’s sentences. Having so concluded, the law requires that we affirm
the sentence “even if we would have preferred a different result.” See Fletcher, 805 S.W.2d at 789.

                The defendant also summarily raises the issue of consecutive sentencing by arguing
that he should “receive a sentence commensurate with one attempted first degree murder as opposed
to four.” He fails to address why consecutive sentencing is inappropriate under section 40-35-
115(b), and he fails to cite any authority to support his position. This issue is waived. See Tenn. R.
Ct. Crim. App. 10(b).

                 Even if we were to overlook this waiver, we would not disturb the sentence imposed
by the trial court. The trial court found that the defendant was a dangerous offender and was thereby
qualified for consecutive sentencing. See Tenn. Code Ann. § 40-35-115(b)(4) (1997). Upon our de
novo review, we agree that the defendant is “a dangerous offender whose behavior indicates little
or no regard for human life, and no hesitation about committing a crime in which the risk to human
life is high.” Id. Likewise, the record amply demonstrates that an extended sentence reasonably
relates to the severity of the defendant’s offenses, and that it is necessary to protect the public from
further criminal conduct of the defendant. See State v. Lane, 3 S.W.3d 456, 460-61 (Tenn. 1999);
State v. Wilkerson, 905 S.W.2d 933, 937-38 (Tenn. 1995).

               In conclusion, we are unpersuaded of error in the proceedings below and therefore
affirm the judgment of the trial court.



         13
            To the extent that the defendant may have been relying on trial evidence that he was intoxicated at the time
of the offense, fac tor (8) spec ifically excludes m itigation on this ba sis. See Tenn. Code Ann. § 40-35-113 (8) (1997).

         14
          W e have considered whether the report m ay pertain to the defendant Faulkner but merely misidentifies him.
However, it is apparent that the patient was n ot misidentified . The rep ort recites that M r. Bowlin wa s charged in
connection with the shooting of his stepfather.

         15
             Even if the trial court received a psychiatric report from Dr. McKnight relative to the defendant Faulkner,
it was not included in the record on appeal. The defendant, as the appellant, bears the primary responsibility for ensuring
accurate preparation of the appellate record. Tenn. R. App. P.24(a), (b); State v. Ballard, 855 S.W.2d 557, 560-61
(Tenn. 1993). To the extent that the appellate record is deficient in fully reflecting what transpired in the lower court
relative to an issue, we a re unable to review that issue. State v. Thomas Dee Huskey v. The Knoxville News-Sentinel,
No. 03C01 -9811-C R-0041 0, slip op. at 5 (Tenn. Crim. App., Knoxville, Feb. 12, 1999) (order on petition for rehearing)
(“The appellant cannot show error if it fails to show what transpired [in the lower court].”), perm. app. denied (Tenn.
1999).

                                                          -17-
       ___________________________________
       JAMES CURWOOD WITT, JR., JUDGE




-18-